Case 1:13-mc-00660 Document 3654 (Court only) Filed 02/17/21 Page 1 of 1

Certificate of Good Standing

UNITED STATES DISTRICT COURT

 

DISTRICT OF MARYLAND

I, Felicia C. Cannon, Clerk of the United States District Court for the District of
Maryland, certify that Ashley—Anne Lopez Criss, Bar No. 19875, was duly admitted to
practice in this Court on 2/24/2017, and is in good standing as a member of

the Bar of this Court.

   

Date: 2/17/2021 Sierra Dennison
Deputy Clerk

This Certificate is valid for 90 days from the date issued.

Case 3:21-cv-00036 Document 9-1 Filed 03/08/21 Page 1 of 1 PagelD #: 138
